Case 7:19-cv-00448-JPJ-PMS Document 19 Filed 09/30/20 Page 1 of 2 Pageid#: 363




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

  ALPHONSE GAINER,                                  )
                                                    )
                     Petitioner,                    )      Case No. 7:19CV00448
                                                    )
  v.                                                )               ORDER
                                                    )
  M. BRECKON, WARDEN USP LEE,                       )      By: James P. Jones
                                                    )      United States District Judge
                     Respondent.                    )

       This matter is before me on the magistrate judge’s Report and

 Recommendation (“Report”) recommending that I deny the respondent’s Motion

 for Summary Judgment as to Whis Petition for a Writ of Habeas Corpus

 under 28 U.S.C. § 2241. After review of the record, I will adopt the Report.

       Petitioner Alphonse Gainer, a federal inmate, claims that he lost earned good

 conduct time (“GCT”) without due process in prison disciplinary proceedings.1 On

 April 8, 2011, Gainer was charged in Incident Report No. 2148487 with a

 disciplinary offense (Claim G). After a hearing, the Disciplinary Hearing Officer

 (“DHO”) found Gainer guilty and sanctioned him with the disallowance of GCT.

 Gainer alleges that the DHO failed to provide him with a written statement of the



       1
          Gainer’s initial petition raised multiple, similar claims about other disciplinary
 proceedings. The court construed his petition as raising twelve separate due process
 claims, Claims (A) through (L), and severed those claims into eight separate cases. This
 case concerns Claim (G).
Case 7:19-cv-00448-JPJ-PMS Document 19 Filed 09/30/20 Page 2 of 2 Pageid#: 364




 evidence relied on and the reasons for the sanctions imposed (“DHO report”). Based

 on this alleged violation of due process rights, Gainer seeks expungement of the

 disciplinary offenses and restoration of the GCT.

       The Report recommends finding that Gainer received a copy of the DHO

 report regarding Claim (G) in 2019 during the course of this litigation, see ECF No.

 11-10.   Finding material facts in dispute regarding the respondent’s defenses,

 however, the Report recommends denying the Motion for Summary Judgment. No

 party has filed objections to the Report, and I find no clear error.

       For the stated reasons, it is ORDERED as follows:

       1. The Report and Recommendation, ECF No. 18, is ADOPTED in full;

       2. The respondent’s Motion for Summary Judgment, ECF No. 10, is

           DENIED; and

       3. Petitioner Gainer is hereby DIRECTED TO SHOW CAUSE within 21

           days from the entry of this Order why this case should not be dismissed as

           moot, because he now has a copy of the DHO Report related to Claim (G).

                                                 ENTER: September 30, 2020

                                                 /s/ James P. Jones
                                                 United States District Judge




                                           -2-
